Name: Commission Regulation (EC) No 1378/2000 of 28 June 2000 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32000R1378Commission Regulation (EC) No 1378/2000 of 28 June 2000 amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sector Official Journal L 156 , 29/06/2000 P. 0031 - 0032Commission Regulation (EC) No 1378/2000of 28 June 2000amending Regulation (EC) No 1486/95 opening and providing for the administration of a tariff quota in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(1), and in particular Article 1 thereof,Whereas:(1) Commission Regulation (EC) No 1486/95(2), as last amended by Regulation (EC) No 1409/1999(3), opened quotas for a specific period. In the framework of the World Trade Organisation, the Commission committed itself to increasing tariff quotas for certain products in the pigmeat sector. It is necessary to specify the new quantities covered by the import arrangements from 1 July 2000.(2) The utilisation of import quotas for pigmeat has been generally low in recent years and the relatively high security for import licences may be one discouraging factor in trade. In order to facilitate trade of pigmeat and to harmonise the levels of securities for import licences within the meat sectors it is necessary to review the level of security.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1486/95 is hereby amended as follows:1. Article 1 is replaced by the following:"Article 1The import tariff quotas referred to in Annex I shall be opened annually for the groups of products and for the conditions laying them down."2. Paragraph 3 of Article 5 is replaced by the following:"3. A security of EUR 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1."3. Annex I is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 146, 20.6.1996, p. 1.(2) OJ L 145, 29.6.1995, p. 58.(3) OJ L 164, 30.6.1999, p. 51.ANNEX"ANNEX I>TABLE>"